151 S.W.3d 66 (2004)
STATE of Missouri, Respondent,
v.
Jonathan NIXON, Appellant.
No. ED 83436.
Missouri Court of Appeals, Eastern District, Division Four.
September 28, 2004.
Motion for Rehearing and/or Transfer Denied November 30, 2004.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Breck K. Burgess, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN, J., and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 30, 2004.

ORDER
PER CURIAM.
Jonathan Nixon appeals the judgment entered pursuant to the jury's verdict convicting him as a prior offender of one count of assault in the first degree, two counts of kidnapping, one count of first degree robbery, two counts of armed criminal action, and one count of burglary in the first degree, for which he was sentenced to consecutive terms of imprisonment totaling 155 years.
We have reviewed the briefs of the parties and the record on appeal and find no *67 error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).